1 Reported in 212 N.W. 460.
Action to recover on a bond of a public road contractor. The Eimon Mercantile Company and Armour  Company intervened. The former sought to recover $1,584.70 for groceries and provisions and commissary supplies furnished the defendant Remer, the contractor and principal in the bond. The Armour company sought to recover $1,249.12 for meat furnished. Judgment was entered in favor of the interveners against Remer and in favor of the Aetna Casualty  Surety Company against the interveners. They appeal from the judgment in favor of the Aetna company.
The bond was executed pursuant to G.S. 1913, § 8245, which requires a bond "conditioned for the payment, as they become due, of all just claims for such work, tools, machinery, skill and materials, for the completion of the contract in accordance with its terms," etc.
The court finds that the road work to be performed was in a comparative wilderness, the nearest settlement being ten to twenty miles away from different portions of it, that there were no boarding houses or hotels sufficient to house and feed the men within a reasonable distance, and that it was necessary for the contractor to erect and maintain camps, and purchase and supply provisions for the men on the work.
The case of Westling v. Republic Cas. Co. 157 Minn. 198,195 N.W. 796, is controlling. There the complaint alleged "that by reason of the lack of accommodations for said laborers in the vicinity of said highway and in order to perform said construction work," the contractor was compelled to "maintain a construction camp at which it furnished * * * the required board and lodging." Construing the statute, the one now before us, it was held that the surety was not liable for provisions, groceries and meats furnished the contractor. *Page 300 
Further discussion is unnecessary. It may be noted that by subsequent legislation the scope of the required bond is enlarged. L. 1923, p. 534, c. 373; G.S. 1923, § 9700.
Judgment affirmed.